t c memo united_states tax_court dennis stewart petitioner v commissioner of internal revenue respondent docket no 10952-o0l filed date dennis stewart pro_se timothy s murphy for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 ' petitioner seeks review of respondent’s determination to proceed with collection of petitioner’s through tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in michigan around date the internal_revenue_service irs audited petitioner for and the audit resulted in proposed increases in petitioner’s income_tax liabilities for those years petitioner knew that he could have appealed the proposed increases but instead he agreed to them on date respondent mailed petitioner via certified mail a final notice notice_of_intent_to_levy and notice of your right to a hearing with regard to his unpaid tax_liabilities for through on or about date respondent received from petitioner a timely request for a collection_due_process_hearing form hearing request with attachments in the hearing request petitioner stated petitioner admits that a certain obligation for taxes due the internal_revenue_service exists but denies any and all responsibility for said obligation for the reason that a prior assignment of a lien and its proceeds by petitioner as grantor in favor of the united_states and the irs as a grantee was extinguished contrary to u s law through unlawful mortgage foreclosure proceeding concluded on date additionally the mortgage foreclosed upon was a forgery it appears that the proceeds of these crimes proceeds which by prior tax_liability are the legitimate property of the united_states are presently in the possession of individuals by name of henry soet and daniel bylenga and a corporation doing business as fleet financial group furthermore said proceeds are more than enough to satisfy any claim for unpaid taxes purported against petitioner petitioner’s statement continued for an additional three pages alleging criminal conduct by numerous judges individuals and entities additionally petitioner attached nearly pages of documents to the hearing request regarding the alleged criminal conduct by various judges individuals and entities on date the irs provided petitioner with a sec_6330 hearing appeals officer bruce skidmore held the conference with petitioner telephonically petitioner’s argument centered on petitioner’s prior lawsuits against fleet finance inc fleet and numerous other entities and individuals regarding fleet’s foreclosure on a home owned by petitioner pincite emerson grand rapids michigan the emerson house petitioner claimed that the proceeds of the alleged unlawful mortgage foreclosure which all went to fleet should have paid off the liabilities at issue because the united_states had a second lien on the emerson house during the hearing mr skidmore asked petitioner about his underlying liabilities petitioner stated that he did not believe that there was any error in the assessments petitioner did not raise any spousal defenses or offer alternative means of collection - on date respondent mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through respondent determined the requirements of applicable law and administrative procedures had been met petitioner did not dispute the correctness of the underlying liabilities for the years in issue and to proceed with collection opinion at trial petitioner admitted that he did not dispute the underlying liability at the sec_6330 hearing however at trial and on brief petitioner attempted to claim he was entitled to additional deductions for some of the years in issue we reject this claim for the following reasons for and he is prevented from disputing his underlying liabilities because respondent and petitioner reached an agreement as to additional liabilities and these amounts were assessed aquirre v commissioner 117_tc_324 and petitioner presented no credible_evidence that his underlying liabilities for any of the years in issue were incorrect smith v commissioner tcmemo_2002_59 prior to petitioner owned the emerson house during fleet foreclosed on the emerson house fleet received all the proceeds of the foreclosure sale petitioner sued fleet and - - various other entities and individuals regarding fleet’s foreclosure on the emerson house we shall not painstakingly recount in its entirety petitioner’s litigation against fleet and various other entities and individuals to briefly summarize the circuit_court for the county of kent michigan and the u s district_court for the western district of michigan twice decided against petitioner every issue raised by him in each of his lawsuits including whether fleet was a holder in due course with respect to petitioner’s mortgage and was entitled to foreclose on the emerson house the michigan court_of_appeals affirmed the order of the circuit_court for the county of kent and the u s court_of_appeals for the sixth circuit twice affirmed the judgments of the u s district_court stewart v fleet fin 229_f3d_1154 6th cir table stewart v fleet fin group 129_f3d_1265 6th cir table stewart v birmingham mortgage corp no wl mich ct app date petitioner’s argument that the proceeds of the foreclosure on the emerson house should have paid off the liabilities at issue is unpersuasive petitioner failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly we sustain respondent’s determination to - - proceed with collection with respect to petitioner’s through tax years sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty pursuant to sec_6673 on taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in its opinion regarding petitioner’s first u s district_court lawsuit the u s district_court stated that stewart is a vexatious litigant and that stewart’s complaints appear to be an embittered and reckless attempt to chastise all who played any role however trivial in the foreclosure proceedings upon his house and his eviction therefrom and thus filed for an improper purpose the u s district_court sanctioned petitioner and ordered him to pay the attorney’s fees of the defendants in that lawsuit the u s court_of_appeals for the sixth circuit affirmed by unpublished opinion the judgment of the u s district court-including the imposition of sanctions stewart v fleet fin group supra - in its opinion regarding petitioner’s second u s district_court lawsuit the u s district_court stated that petitioner’s lawsuits were a frivolous and vexatious attempt to relitigate adverse decisions reached in his earlier unsuccessful lawsuits the u s district_court sanctioned petitioner and ordered him to pay the attorney’s fees of the defendants in that lawsuit as well---this sanction totaled over dollar_figure additionally because the thousands of dollars of sanctions it imposed on petitioner in the first u s district_court lawsuit and other related lawsuits failed to deter petitioner the u s district_court enjoined petitioner from filing any civil_action against fleet and the other named entities and individuals unless petitioner first filed a bond with the u s district_court in the amount of dollar_figure the u s court_of_appeals for the sixth circuit affirmed by unpublished opinion the u s district court’s judgment and permanent injunction stewart v fleet fin supra petitioner devoted his petition his trial memorandum the trial and his briefs in the case at bar to recounting again the alleged wrongdoing by fleet and other individuals whom he had previously sued multiple times in state and federal courts in the petition at trial and on brief petitioner raised frivolous arguments and contentions which we conclude were interposed primarily for delay these arguments and contentions were similar to those that were rejected repeatedly by state and - - federal courts thereby causing the court to waste its limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
